Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to Applicants remarks filed 7/5/22 which have been entered. Claims 1, 11, 21, 23-24, and 26 have been amended. No further claims have been cancelled. Claim 27 has been added. Claims 1-11 and 21-27 are still pending in this application, with Claims 1 and 11 being independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, 21-22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafii et al. US Publication No. 20160307413 in view of Fischer et al. US Publication No. 20200348905.

              Referring to claim 1, Rafii et al. teaches an electric device (Fig. 1: home appliance 500) comprising: a transceiver configured to communicate with an access point (Fig. 2: communication unit 210 of information notification apparatus 200 of home appliance 500; para 0051: “an information notification apparatus comprising: a processor”; para 0066: “The home appliance 500 also has a function to communicate with the external server 800 and the information terminal 900 from the home gateway 600 via the network 700. Then, communications may be performed through the use of a wired or wireless communication protocol or by using both.”; para 0102: “every time a need arises to newly perform notification of information, information may be acquired from the external server 800 via the network 700”); a sensor configured to detect presence of a person (Fig. 1: human detector sensor 100, operation unit 300; para 0068: “The operation unit 300 can detect that a user operates a home appliance”), wherein the sensor includes a motion sensor configured to detect the presence of a person in front of and near the electric device (para 0067: “The human detection sensor 100 uses infrared rays or ultrasonic waves and can automatically detect that a user approaches the human detection sensor 100 or whether or not the user is present in a predetermined area”) or a door-close sensor configured to detect that the door is closed (para 0088: “An operation unit 300 is an open/closed sensor”); and a controller configured to enable a person detection response operation to be performed based on the detection of the presence of the person by the sensor (para 0089: “If the user presence determination unit 220 determines that the user is present, it requests the information control unit 260 to perform notification of meteorological information. In response, the information control unit 260 extracts meteorological information stored in the storage unit 250 and transmits it to the voice synthesis unit 270. The voice synthesis unit 270 performs a voice conversion process on the received meteorological information and uses the speaker 400 to notify the user of the meteorological information. Here, meteorological information stored in the storage unit 250 is the latest meteorological information acquired by the information acquisition unit 230 from the external server 800; para 0102: “every time a need arises to newly perform notification of information, information may be acquired from the external server 800 via the network 700 and the acquired information may be notified”) by the motion sensor or the detection by the door-close sensor that the door, which was opened, is closed (para 0077: “The home appliance operation detection unit 280 accesses the human detection sensor 100 or the operation unit 300 to acquire information indicating whether or not a user is present “; para 0038: “if the open/closed sensor detects that the open/closed state changes from the open state to a close state, it may be determined within a predetermined period of time after a time point when the open/closed state changes that the user is present around the speaker. Even in the condition in which the user closes the door of the refrigerator and is about to leave the spot, notice information can be notified to the user without missing an opportunity to do so if the user is present in the output range where voice outputted from the speaker is audible”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use both the human detector sensor and the operation unit comprising the door open/close sensor, as taught in the two embodiments of Rafii et al. because if the door is sensed as close, another method would need to be used to determine if a user is present.  It is important to note that the door being detected specifically as closed without the presence of a further human detector would not be able to indicate whether a human was present other than the time immediately after the door has just been closed (this scenario being described in Rafii et al. as cited above). It is advantageous to use the door open/close sensor because if the door is open, it is clear there is a user present for an extended period of time. The user will be present to hear the message. However, if the door is closed and a user is detected as present, it might not be clear if the user will be around long enough to hear the message. Fischer et al. better explains using a motion detector to determine if a user intends to stick around regardless of door status. Fischer et al. teaches a controller configured to enable a person detection response operation to be performed based on the detection of the presence of the person by the motion sensor (para 0052: “activating the audio interface 134 in response to the sensed information of the proximity sensor”; para 0039: “the proximity sensor 34 and/or the microcontroller 30 may include a temporal aspect. In such configurations, the proximity sensor 34 sends a signal to the microcontroller 30 after the user is sensed in the sensor field 166 for a predetermined amount of time. The temporal aspect is advantageous for differentiating between a user intending to use the laundry appliance 10, a person quickly checking on the laundry appliance 10, a person passing through the sensor field 166 without intending to engage or use the laundry appliance 10, and assessing the appropriate time to provide an audio or visual alert.”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the temporal aspect of the motion detector of Fischer et al. in the sensors of Rafii et al. because it helps to determine if a user will be around long enough to hear or interact with the audio such as by giving voice commands and hearing replies. By using both a motion detector and a door sensor, as taught in Rafii et al. and Fischer et al., the message of Rafii et al. will be able to be played immediately if the door is open, and if the door is closed, the message of Rafii et al. or audio interaction of Fischer et al. will be enabled only if the user intends to stay in the area/ use the device. This prevents a message from being played and unheard if the user leaves the scene. It also saves power and prevents a microphone from always listening by only turning on the audio interaction if the user is intending to stick around in the area.
              Referring to claim 2, Rafii et al. teaches the sensor includes a motion sensor configured to detect the presence of the person (para 0067) and Fischer et al. teaches the controller performs the person detection response operation if the motion sensor detects the presence of the person for a predetermined time period or longer than the predetermined time period (paras 0039, 0041). Motivation to combine is the same as in claim 1.
              Referring to claim 3, Rafii et al. teaches the sensor further includes an operation detector configured to detect an operation of a user on the electric device, and the controller performs the person detection response operation if the operation detector detects the operation of the user on the electric device (paras 0068, 0089, 0094).
              Referring to claim 4, Rafii et al. teaches an audio output device configured to output information, wherein the person detection response operation includes outputting the information by the audio output device (para 0089).
              Referring to claim 5, Rafii et al. teaches a transceiver configured to communicate with an access point; and a non-transitory storage medium, wherein the controller is further configured to obtain a message from an external apparatus through the access point and store the message in the non-transitory storage medium, and the person detection response operation includes an announcement of the message stored in the non-transitory storage medium (paras 0051, 0066, 0089).
              Referring to claim 6, Rafii et al. teaches an audio input device configured to capture audio (para 0158) and Fischer et al. teaches the person detection response operation includes capturing the audio by the audio input device, and the controller turns on the audio input device when the sensor detects the presence of the person (para 0052). Motivation to combine is the same as in claim 1.
              Referring to claim 8, Rafii et al. teaches the controller further enables the audio input device to capture the audio based on the door-close sensor detecting that the door is closed (para 0158).
              Referring to claim 9, Rafii et al. teaches the sensor further includes a door-open sensor configured to detect that the door is open (para 0088), and the controller performs the person detection response operation if the door-open sensor detects that the door is open (para 0037).
              Referring to claim 10, Rafii et al. teaches a switch configured to stop the person detection response operation, wherein the controller stops the person detection response operation when the switch is operated (para 0131).
              Referring to claim 11, Rafii et al. teaches a method for an electric device (Fig. 1: home appliance 500), the method comprising: detecting, by a motion sensor, presence of a person in front of and near the electric device (Fig. 1: human detector sensor 100, operation unit 300; para 0068: “The operation unit 300 can detect that a user operates a home appliance”; para 0067: “The human detection sensor 100 uses infrared rays or ultrasonic waves and can automatically detect that a user approaches the human detection sensor 100 or whether or not the user is present in a predetermined area”); detecting, by a door-close sensor, that a door of the electric device is closed, wherein the door is configured to open and close a housing chamber of the electric device (para 0036: “the refrigerator may have a door and an open/close sensor that detects an open/close state of the door”); and enabling a person detection response operation to be performed based on the detection of the presence of the person (para 0089: “If the user presence determination unit 220 determines that the user is present, it requests the information control unit 260 to perform notification of meteorological information. In response, the information control unit 260 extracts meteorological information stored in the storage unit 250 and transmits it to the voice synthesis unit 270. The voice synthesis unit 270 performs a voice conversion process on the received meteorological information and uses the speaker 400 to notify the user of the meteorological information. Here, meteorological information stored in the storage unit 250 is the latest meteorological information acquired by the information acquisition unit 230 from the external server 800; para 0102: “every time a need arises to newly perform notification of information, information may be acquired from the external server 800 via the network 700 and the acquired information may be notified”) by the motion sensor or the detection that the door of the electric device, which was opened, is closed by the door-close sensor (para 0077: “The home appliance operation detection unit 280 accesses the human detection sensor 100 or the operation unit 300 to acquire information indicating whether or not a user is present “; para 0038: “if the open/closed sensor detects that the open/closed state changes from the open state to a close state, it may be determined within a predetermined period of time after a time point when the open/closed state changes that the user is present around the speaker. Even in the condition in which the user closes the door of the refrigerator and is about to leave the spot, notice information can be notified to the user without missing an opportunity to do so if the user is present in the output range where voice outputted from the speaker is audible”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use both the human detector sensor and the operation unit comprising the door open/close sensor, as taught in the two embodiments of Rafii et al. because if the door is sensed as close, another method would need to be used to determine if a user is present.  It is important to note that the door being detected specifically as closed without the presence of a further human detector would not be able to indicate whether a human was present other than the time immediately after the door has just been closed (this scenario being described in Rafii et al. as cited above). It is advantageous to use the door open/close sensor because if the door is open, it is clear there is a user present for an extended period of time. The user will be present to hear the message. However, if the door is closed and a user is detected as present, it might not be clear if the user will be around long enough to hear the message. Fischer et al. better explains using a motion detector to determine if a user intends to stick around regardless of door status. Fischer et al. teaches enabling a person detection response operation to be performed based on the detection of the presence of the person by the motion sensor (para 0052: “activating the audio interface 134 in response to the sensed information of the proximity sensor”; para 0039: “the proximity sensor 34 and/or the microcontroller 30 may include a temporal aspect. In such configurations, the proximity sensor 34 sends a signal to the microcontroller 30 after the user is sensed in the sensor field 166 for a predetermined amount of time. The temporal aspect is advantageous for differentiating between a user intending to use the laundry appliance 10, a person quickly checking on the laundry appliance 10, a person passing through the sensor field 166 without intending to engage or use the laundry appliance 10, and assessing the appropriate time to provide an audio or visual alert.”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the temporal aspect of the motion detector of Fischer et al. in the method of Rafii et al. because it helps to determine if a user will be around long enough to hear or interact with the audio such as by giving voice commands and hearing replies. By using both a motion detector and a door sensor, as taught in Rafii et al. and Fischer et al., the message of Rafii et al. will be able to be played immediately if the door is open, and if the door is closed, the message of Rafii et al. or audio interaction of Fischer et al. will be enabled only if the user intends to stay in the area/ use the device. This prevents a message from being played and unheard if the user leaves the scene. It also saves power and prevents a microphone from always listening by only turning on the audio interaction if the user is intending to stick around in the area.
              Referring to claim 21, Rafii et al. teaches the sensor further includes a door-open sensor configured to detect that the door is open, and the controller is further configured to produce a message to enable a second person detection response operation to be performed when the motion sensor detects the presence of the person and the door-open sensor detects that the door is open (paras 0037, 0088). When using a system with both the human detector sensor and the door open/close sensor, there would exist a scenario where the door is closed and a person is sensed, but the person opens the door before the predetermined period of time passes (as explained in Fischer et al.), and therefore, the message could be relayed immediately upon the opening of the door even when the motion detector was used as well.
              Referring to claim 22, Rafii et al. teaches the controller is further configured to enable a second person detection response operation to be performed when the motion sensor detects the presence of the person or the door-close sensor detects that the door is closed (paras 0038, 0077, 0089) and Fischer et al. teaches the controller is further configured to enable a second person detection response operation to be performed when the motion sensor detects the presence of the person for a predetermined time period or longer (para 0039). Motivation to combine is the same as in claim 1.
              Referring to claim 24, Rafii et al. teaches detecting, by a door-open sensor, that the door of the electric device is open; and enabling a second person detection response operation to be performed based on the detection of the presence of the person and the detection that the door of the electric device is open (paras 0037, 0088). When using a system with both the human detector sensor and the door open/close sensor, there would exist a scenario where the door is closed and a person is sensed, but the person opens the door before the predetermined period of time passes (as explained in Fischer et al.), and therefore, the message could be relayed immediately upon the opening of the door even when the motion detector was used as well.
              Referring to claim 25, Rafii et al. teaches enabling a second person detection response operation to be performed based on the detection of the presence of the person or the detection that the door of the electric device is closed (paras 0038, 0077, 0089) and Fischer et al. teaches enabling a second person detection response operation to be performed based on the detection of the presence of the person for a predetermined time period or longer (para 0039). Motivation to combine is the same as in claim 11.

Claims 7, 23, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafii et al. and Fischer et al. as applied to claims 1, 4-5, and 11 above, and further in view of Foy et al. US Publication No. 20160365101.

              Referring to claim 7, Rafii et al. teaches an audio input device configured to capture audio (para 0158), however, Rafii et al. and Fischer et al. do not teach specifically receiving input after the message finishes, but Foy et al. teaches the controller further enables the audio input device to capture the audio after the announcement of the message finishes (para 0029). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to enable a microphone after a message is played, as taught in the Foy et al., in the device of Rafii et al. and Fischer et al. because it helps to discourage and prevent the user from interrupting the message.
              Referring to claim 23, Rafii et al. teaches a microphone configured to capture audio (para 0158) and the door-close sensor detects that the door is closed (para 0038) and Fischer et al. teaches wherein the controller is further configured to turn on the microphone to enable a second person detection response operation to be performed when the motion sensor detects the presence of the person (para 0052). Motivation to combine is the same as in claim 1.
              However, Rafii et al. and Fischer et al. do not teach turning on a microphone after a message is played, but Foy et al. teaches turn on the microphone after the electric device produces a message (para 0029). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to enable a microphone after a message is played, as taught in the Foy et al., in the device of Rafii et al. and Fischer et al. because it helps to discourage and prevent the user from interrupting the message.
              Referring to claim 26, Rafii et al. teaches capturing audio by a microphone (para 0158) and the detection that the door of the electric device is closed (para 0038). and Fischer et al. teaches turning on the microphone of the electric device to enable a second person detection response operation to be performed based on the detection of the presence of the person (para 0052). Motivation to combine is the same as in claim 11.
              However, Rafii et al. and Fischer et al. do not teach turning on a microphone after a message is played per se, but Foy et al. teaches turning on the microphone after the electric device produces a message (para 0029). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to enable a microphone after a message is played, as taught in the Foy et al., in the method of Rafii et al. and Fischer et al. because it helps to discourage and prevent the user from interrupting the message.
              Referring to claim 27, Rafii et al. teaches a microphone configured to capture audio (para 0158) and the door-close sensor detects that the door is closed (para 0038), send data to an external server, and produce a second data received from the external server, the second data corresponding to the first data (paras 0089, 0102) and Fischer et al. teaches wherein the controller is further configured to turn on the microphone to enable a second person detection response operation to be performed when the motion sensor detects the presence of the person (para 0052), send a first audio data obtained by the microphone, and produce a second audio data received, the second audio data corresponding to the first audio data (para 0053). Motivation to combine is the same as in claim 1.
              However, Rafii et al. and Fischer et al. do not teach turning on a microphone after a message is played, but Foy et al. teaches turn on the microphone after the electric device produces a message (para 0029). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to enable a microphone after a message is played, as taught in the Foy et al., in the device of Rafii et al. and Fischer et al. because it helps to discourage and prevent the user from interrupting the message.


Response to Arguments
Applicant's arguments filed 7/5/22 have been fully considered but they are not persuasive. .

Applicant states in para 1 of page 8 of the remarks:
“Applicant respectfully submits that the home appliance 500 of Rafii detects the presence of the person using the open/closed sensor. Accordingly, a person skilled in the art would not normally provide the home appliance having the open/closed sensor with a motion sensor that detects the presence of the person in front of and near the electric device. The reason is that the providing a plurality of the motion sensor that detects the presence of the person leads to increased cost. In contrast, amended independent claim 1 daringly provides the "motion sensor" and the "door-close sensor" with the electric device, and therefore the person detection response operation can be suitably performed. The configurations of the present application and effects based on the configurations are unique technical features.”

Examiner respectfully disagrees. There are often many pros and cons to implementing something in a certain way. Simply having one con, such as Applicant’s mention of increased cost, does not preclude there being advantages to still implementing the use of both motion and door open/close sensors. As explained in the rejection above there are advantages that would have motivated one of ordinary skill in the art to use both types of sensors. Further, with the amendment to claim 11, Fischer is also now used in the rejection, for which Applicant has not provided arguments above. Therefore, Rafii and Fischer teach the limitations of claim 11. 

Applicant states in para 4 of page 9 of the remarks:
“Fischer is cited as teaching "a controller configured to enable a person detection response operation to be performed based on the detection of the presence of the person by the motion sensor." See page 8 of the Office Action. Applicant respectfully disagrees and submits that Fischer still fails to teach or suggest "a controller configured to enable a person detection response operation to be performed based on the detection of the presence of the person by the motion sensor and the detection by the door-close sensor that the door, which was opened, is closed," as recited by amended independent claim 1.”

Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant states in paras 1-5 of page 10 of the remarks:
“Rafii discloses, in paragraph [0158], that, "[t]hus, in this embodiment, in FIG. 17, a home appliance 502 has a microphone 1100, and the information notification apparatus 200 attempts to interrupt notification of information if it recognizes user's voice within a predetermined range from the home appliance 502 immediately before or while information is notified. Here, the interrupted information is played from the beginning of a sentence next time the user is detected." That is, the microphone 1100 is used to determine merely whether the user's voice is recognized within a predetermined range, and voice data acquired by the microphone 1100 is not transmitted to the external server 80. 
Further, Raffi discloses, in paragraph [0079], "The information acquisition unit 230 is utilized to acquire latest meteorological information stored in the external server 800 via the communication unit 210." That is, information that the information acquisition unit 230 of the home appliance 502 obtains from the external server 80 is meteorological information and is not voice data. 
Accordingly, Applicant respectfully submits that Fischer fails to disclose features recited by amended claim 27. 
Foy discloses, in paragraph [0029], "[a] method includes generating an event alert notification on a speaker of a device. Without querying a user of the device, a microphone of the device is enabled for a predetermined time period after generating the event alert notification to identify a user voice command. The user voice command is executed." That is, the microphone is merely enabled for a predetermined time period to identify a user voice command, and voice data acquired by the microphone is not transmitted to an external server. Further, voice data is not received from the external server. 
Thus, cited references Raffi, Fischer, and Foy fail to disclose or suggest the above features of new claim 27. Therefore, features of claim 27 are not obvious over the cited references.”

Examiner respectfully disagrees. First off, the subject matter of claim 27 is new from the previously filed claims, therefore, the claim has not yet had a rejection mapped to it. However, because the references argued are used in the current rejection, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding the limitations concerning the audio data sent to and from an external server, as can be seen in the rejection above, Rafii teaches sending data to and receiving data from an external server and Fischer teaches sending audio data to and receiving audio data from a local controller. Therefore, by combining the two references, as well as with Foy, audio data of Fischer can be obviously sent to and received from the external server of Rafii.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A FALEY/Primary Examiner, Art Unit 2652